PER CURIAM:
Epitomized Opinion
This action was for damages for assault and battery. Verdict and judgment for plaintiff. ■ Two ground of error are assigned:
First — The refusal of the court to give the charge requested by defendant at the close of .the general charge.
Second- — -That the verdict as manifestly against the weight of evidence.
The Court of Appeals held: That portion of the charge “but the defendant was bound to refuse him transportation on the particular car” was too broad and was not justified by the resolution or council which was offered in evidence, and which was directory as to limiting the stops of interbmban cars withitn the city limits, but did not prohibit taking on passengers when stopped. The charge was properly refused.
An examination of the record does not show that the verdict was manifestly against the weight of the evidence and finding no error prejudicial to the plaintiff in error, the judgment of the Common Pleas will be affirmed.